Lundberg Stratton, J.,
concurring in part and dissenting in part. I concur with the majority’s disposition of Adamson’s cross-appeal. However, I dissent from its conclusion that Adamson complied with the R.C. 2945.44(A) order when she testified only during the first trial of Darryl Adamson.
Once Darryl Adamson’s conviction was reversed on appeal and he was granted a new trial, it was as though there had been no other criminal proceeding conducted with respect to Darryl Adamson. See R.C. 2945.82. In order for Adamson to preserve the immunity granted her, she had a duty to testify upon retrial. Her compliance with the R.C. 2945.44(A) order did not end after the first trial.
Merely because, the statute does not expressly state whether and when immunity may be revoked, this does not mean that, as long as the witness answers or produces information on one occasion, immunity, once attached, cannot be revoked. There is no limiting language in the statute that partial compliance, or anything less than absolute compliance, is sufficient to obtain immunity. There is no statutory language that would indicate that compliance by testifying or giving information on merely one occasion in a criminal matter is sufficient to invoke continuing immunity if the witness subsequently changes her mind and no longer wants to cooperate should additional testimony be necessary.
The General Assembly intended that the immunity granted by R.C. 2945.44 be a prosecutorial tool to assist the government’s need for testimony. State ex rel. *253Leis v. Outcalt (1982), 1 Ohio St.3d 147, 149, 1 OBR 181,183, 438 N.E.2d 443, 446. It would be illogical to grant a witness complete transactional immunity for testifying in a trial, who later refuses to cooperate in subsequent proceedings arising from the same criminal indictment. Under this interpretation, the witness enjoys continuing immunity from prosecution, while the government’s hands are tied because it no longer has the means necessary to secure testimony from an uncooperative witness. This interpretation does not advance the underlying intent of the statute. The duty to comply under an R.C. 2945.44 order should apply to all proceedings related to a particular criminal indictment.
The benefit of statutory immunity comes with a price. Adamson had to comply with the R.C. 2945.44(A) order and testify in the prosecution of Darryl Adamson for the grant of transactional immunity. It was not the fault of the state or of Adamson that the prosecution required two trials. Upon retrial, Adamson’s immunity remains, while the prosecution, without Adamson’s continued cooperation, no longer has the advantage of Adamson’s testimony. Fairness and logic dictate that Adamson’s immunity be revoked once she refused to testify in the retrial.